Citation Nr: 1733137	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and depression.  

2.  Entitlement to service connection for a recurrent sinus disorder to include sinusitis.  

3.  Entitlement to service connection for chronic fatigue syndrome.  

4.  Entitlement to service connection for a respiratory disorder claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for a right arm disorder claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for a left arm disorder claimed as due to an undiagnosed illness.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1988 to December 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012  rating decision of the Columbia, South Carolina, Regional Office (RO) which denied service connection for a heart disorder, headaches, a sleep disorder, PTSD, sinusitis, chronic fatigue syndrome, a respiratory disorder, a right arm disorder, and a left arm disorder and a TDIU.  In April 2014, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  In June 2015, the Board determined that he had withdrawn his appeal from the denial of service connection for a heart disorder, a headache disorder, and a sleep disorder; dismissed those issues; and remanded the remaining issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional action.   
In June 2017, the Veteran was informed that the Veterans Law Judge who had conducted his April 2014 hearing was no longer at the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In July 2017, the Veteran indicated that he did not want an additional Board hearing.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

A December 1991 Recommendation for Award (For Other Than Valor) of Army Achievement Medal (AAM), Army Commendation Medal (ARCOM), and Meritorious Service Medal (MSM) (DA Form 638-1) relates that:

[The Veteran] served as courier to Southwest Asia on many occasions.  He ensured that family members' mail and packages got to the deployed soldiers in a timely manner.  This enhanced the morale of the soldiers in the 12th Aviation Brigade.  

It appears that the Veteran carried mail to the Army's 12th Aviation Brigade.  An Internet search reveals that the 12th Aviation Brigade was stationed in both Turkey and Saudi Arabia during the Persian Gulf War era.  The Board observes that verification of the locations and dates where that Army unit has not been requested.  

The Board notes that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the certified issues of service connection.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any other appropriate service entity and request that a search be made of the records of the Army's 12th Aviation Brigade for the relevant time period to determine where in Southwest Asia it was based.  

2.  Then readjudicate the issues on appeal.  If any decision is remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


